BRETT, Judge:
The plaintiff in error, hereinafter referred to as defendant, was charged in the district court of Tulsa County with the offense of obtaining merchandise by means of a “no account” check. It was charged that she obtained merchandise of the value of $22.24 at Fred’s Red Bud Grocery #1 by means and the use of a certain false and bogus check, drawn on the Northside State Bank of Tulsa.
Defendant was tried before a jury, found guilty, and her punishment fixed at not less *1013than one year, and not more than three years in the State Penitentiary. After motion for new trial and notice of intention •to appeal, the appeal was lodged in this Court on November 23, 1966.
Under the rules of this Court (Tit. 22 ■O.S.A. c. 18 Appendix) brief was due to be filed in the case so appealed on or before December 23, 1966. No brief has been filed, .and no application for an extension of time within which to file a brief having been •made, the case was summarily submitted on •the record for an opinion on December 30, 1966, and the attorneys for defendant •.notified.
 We have carefully read the record, and find that the evidence was sufficient to support the verdict of the jury. The defendant raises several errors in her motion for new trial, and in her petition in error; but, as stated in Miller v. State, Okl.Cr., 321 P.2d 390:
•“It is necessary for counsel for plaintiff 'in error not only to assert error, but to •support his contentions by both argument and the citation of authorities. Where this is not done, and it is apparent that the defendant has been deprived of no fundamental rights, this court will not search the books for authorities to support the mere assertion that the trial court has erred.”
And see also Pickens v. State, Okl.Cr., 372 P.2d 618; Houston v. State, Okl.Cr., 422 P.2d 224, and cases cited.
And this Court has repeatedly held that where a defendant appeals from a judgment of conviction and no briefs are filed in support of the petition in error, this Court will examine the records only for fundamental error, and if none is found, the judgment and sentence will be affirmed. Crolley v. State, Okl.Cr., 377 P.2d 63; Ashby v. State, Okl.Cr., 406 P.2d 1007, and cases cited.
Finding no fundamental error in the record before us, the judgment and sentence of the district court of Tulsa County is affirmed.
NIX, P. J., and BUSSEY, J., concur.